IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                               September 2022 Term                  FILED
                                _______________             November 17, 2022
                                                                 released at 3:00 p.m.
                                       No. 22-559            EDYTHE NASH GAISER, CLERK
                                                             SUPREME COURT OF APPEALS
                                    _______________               OF WEST VIRGINIA



                   STATE OF WEST VIRGINIA EX REL. L.D.,
                               Petitioner,

                                          v.

  THE HONORABLE BRIDGET COHEE, JUDGE OF THE CIRCUIT COURT OF
   BERKELEY COUNTY, T.D., K.E., M.C., S.C., AND THE WEST VIRGINIA
         DEPARTMENT OF HEALTH AND HUMAN RESOURCES,
                           Respondents.

________________________________________________________________________

                          Petition for a Writ of Mandamus

                            WRIT GRANTED
________________________________________________________________________

                           Submitted: November 1, 2022
                            Filed: November 17, 2022

     Jared M. Adams, Esq.                        Patrick Morrissey, Esq.
     Adams Law Firm, PLLC                        Attorney General
     Martinsburg, West Virginia                  Randy K. Miller, Esq.
     Petitioner Guardian ad Litem                Assistant Attorney General
                                                 Charleston, West Virginia
                                                 Counsel for Respondent DHHR

                                                 Pamela Jean Games-Neely, Esq.
                                                 Kearneysville, West Virginia
                                                 Counsel for Respondent Mother K.E.

                                                 Michael Santa Barbara, Esq.
                                                 Martinsburg, West Virginia
                                                 Counsel for Respondent Father T.D.
                                                Clinton R. Bischoff, Esq.
                                                The Bischoff Law Firm PLLC
                                                Shepherdstown, West Virginia
                                                Counsel for Respondent Kinship Parents
                                                M.C. and S.C.


JUSTICE WOOTON delivered the Opinion of the Court.

CHIEF JUSTICE HUTCHISON concurs and reserves the right to file a separate opinion.
                              SYLLABUS BY THE COURT

              1.      “A writ of mandamus will not issue unless three elements coexist-(1)

a clear legal right in the petitioner to the relief sought; (2) a legal duty on the part of the

respondent to do the thing which the petitioner seeks to compel; and (3) the absence of

another adequate remedy.” Syl. Pt. 2, State ex rel. Kucera v. City of Wheeling, 153 W. Va.

538, 170 S.E.2d 367 (1969).



              2.     “In the law concerning custody of minor children, no rule is more

firmly established than that the right of a natural parent to the custody of his or her infant

child is paramount to that of any other person; it is a fundamental personal liberty protected

and guaranteed by the Due Process Clauses of the West Virginia and United States

Constitutions.” Syl. Pt. 1, In re Willis, 157 W. Va. 225, 207 S.E.2d 129 (1973).



              3.     “Foster parents, pre-adoptive parents, or relative caregivers who

occupy only their statutory role as individuals entitled to a meaningful opportunity to be

heard pursuant to West Virginia Code § 49-4-601(h) (2015) are subject to discretionary

limitations on the level and type of participation as determined by the circuit court. Foster

parents who have been granted the right to intervene are entitled to all the rights and

responsibilities of any other party to the action.” Syl. Pt. 4, in part, State ex rel. C.H. v.

Faircloth, 240 W. Va. 729, 815 S.E.2d 540 (2018).




                                               i
              4.     “Foster parents are entitled to intervention as a matter of right when

the time limitations contained in West Virginia Code § 49-4-605([a]) (2017) and/or West

Virginia Code § 49-4-610(9) (2015) are implicated, suggesting that termination of parental

rights is imminent and/or statutorily required.” Syl. Pt. 7, State ex rel. C.H. v. Faircloth,

240 W. Va. 729, 815 S.E.2d 540 (2018).




                                             ii
WOOTON, Justice:

              Petitioner Guardian ad Litem (“guardian”) invokes this Court’s original

jurisdiction seeking a writ of mandamus to compel the Circuit Court of Berkeley County,

West Virginia, to reunify the minor child, L.D., with the respondent parents, Mother K.E.

and Father T.D. (collectively “respondent parents”). 1 Upon filing the underlying abuse

and neglect petition, the West Virginia Department of Health and Human Resources

(“DHHR”) removed L.D. from Father T.D.’s home and placed her with cousins M.C. and

S.C. (sometimes collectively “kinship parents”). The respondent parents successfully

completed post-adjudicatory improvement periods and all parties recommended

reunification of the family pursuant to West Virginia Code § 49-4-604(c)(1) (2022). The

circuit court declined to do so, stating that the child had been in “foster care” for more than

fifteen months, and therefore the DHHR was required to move for termination of the

parents’ parental rights under West Virginia Code § 49-4-605(a)(1) (2018). The court then

sua sponte appointed counsel for and made the kinship parents parties to the underlying

action, before directing that the child, respondent parents, and kinship parents undergo a

“bonding assessment.” The guardian filed a petition for writ of mandamus with this Court

seeking to compel the circuit court to reunify the family, and to remove the kinship parents’




       1
        Consistent with our practice in cases involving sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235
W. Va. 254, 773 S.E.2d 20 (2015).

                                              1
party status in the underlying action. Upon review of the parties’ arguments, the appendix

record, and the applicable law, we grant the writ of mandamus.



               I.     FACTUAL AND PROCEDURAL BACKGROUND

             In January 2021, the DHHR opened an investigation into potential child

abuse after L.D. presented at Winchester Medical Center with various bruises. 2 The most

concerning of these bruises were located on L.D.’s torso, which Father T.D. explained as

having resulted from the child falling from his arms onto a tricycle while he was carrying

her down a flight of stairs. A forensic nurse examined the bruising and the tricycle and

determined that this explanation was plausible.



             Subsequent to the investigation, Father T.D. and his then-girlfriend, A.S., 3

admitted to engaging in excessive corporal punishment which caused some of the other

bruises. Both also admitted to failing to seek prompt medical care for L.D. As a result of

these admissions, on February 5, 2021, the DHHR filed the underlying abuse and neglect




      2
         The underlying abuse and neglect petition also encompassed three additional
children who are not parties to the instant petition. Those children were returned to the
legal and physical custody of their biological mother A.S. and father D.S. upon A.S. and
D.S. successfully completing their improvement periods. We note that A.S. is in a
relationship with Father T.D.
      3
         The appendix record is unclear regarding the present status of Father T.D.’s and
A.S.’s relationship.

                                            2
petition. 4 Also on February 5, 2021, L.D. was removed from the home and placed with

Father T.D.’s cousins, the kinship parents.



              The parties appeared for an adjudicatory hearing before the Honorable R.

Steven Redding on May 5, 2021. At that time, Judge Redding informed the parties that he

had a prior relationship with the kinship parents, as he had worked with them in a prior

case where he served as a guardian ad litem. None of the parties objected to Judge

Redding’s continuing to preside over this case. Thereafter, the respondent parents admitted

to the allegations of abuse and neglect and were accordingly adjudicated.



              At a hearing on June 2, 2021, the circuit court granted the respondent parents

post-adjudicatory improvement periods. It is undisputed that the respondent parents

successfully completed their improvement periods. In fact, the circuit court described them

as having “done extremely well” in this endeavor, and the record bears out that

characterization.



              Mother K.E. actively participated in the underlying proceedings, attending

all MDT meetings and maintaining consistent contact with the DHHR. She ceased using

illegal drugs, and her drug screens have been consistently negative for some time. She



       4
        The abuse and neglect petition also alleged that Mother K.E. engaged in drug use
(marijuana) that affected her parenting abilities and that she did not have stable housing or
employment such that she could care for the child.

                                              3
obtained and maintained employment, which resulted in her being able to secure stable

housing appropriate for L.D.’s care. She also completed a psychological evaluation and

subsequent individual counseling with the National Youth Advocate Program (“NYAP”),

and on December 6, 2021, Mother K.E. completed parenting classes through Homebase.



                  Father T.D. similarly took an active role in the underlying proceedings. He

maintained consistent contact with his caseworker and attended all multidisciplinary team

(“MDT”) meetings. He completed a psychological evaluation and subsequent counseling

through both NYAP and Callahan Counselling Services. The record also indicates that he

attended couples counseling with A.S. to rectify concerns about the stability of their

relationship. 5     Moreover, Father T.D. completed thirty-two classes with Community

Alternatives to Violence, and the court was informed by the program director that he

actively participated in those classes and improved as a result of that participation. In

November 2021, he also successfully completed parenting classes through Homebase—

including classes specifically related to appropriate child discipline.




       5
         It is apparent from the record that the circuit court had some concerns regarding
this relationship, specifically A.S.’s interactions with the child, L.D. Early in the
proceedings, L.D. was described as “fearful” of A.S, but the record indicates that this is no
longer the case. We note that A.S. successfully completed her own improvement period
and was dismissed from the case after being reunified with her biological children, and that
she has been gradually, successfully reintroduced into L.D.’s life. No problems appear to
remain in this regard.

                                                4
              Both respondent parents had visitation with L.D. throughout these

proceedings. In the beginning, both participated in supervised visits with the child, and

those quickly transitioned to unsupervised visits. By early 2022 the respondent parents

were engaging in extended visits with the child—one day with Father T.D. and two days

with Mother K.E.—including overnight stays. In May 2022, the circuit court increased

these overnight visits to two nights with Father T.D., two nights with Mother K.E., and

three nights with the kinship parents. The guardian’s report indicates that L.D. enjoys

spending time with her mother and father, and that she is bonded with both of them. 6



              Ultimately, on May 4, 2022, the circuit court held a dispositional hearing to

consider disposition in this matter. At that hearing the DHHR, the guardian, and the Court

Appointed Special Advocate (“CASA”) volunteer all agreed that it was in L.D.’s best

interest to be reunified with her parents, and accordingly recommended reunification and

dismissal of the petition. The court, adhering to the statutory mandate that relative

caregivers be afforded a meaningful opportunity to be heard, asked M.C. if he had anything

he wished to add with regard to disposition. At that point, M.C. objected to reunification,

arguing that L.D. was established in his home and had become bonded with his family. As

a result of this objection, the court found that the disposition was contested, so Judge




      6
         The parties’ briefs further indicate that, after the court ordered a bonding
assessment on June 16, 2022, discussed further infra, the existence of this bond has been
reaffirmed.

                                            5
Redding voluntarily recused himself from this matter and transferred the case to The

Honorable Bridget Cohee. 7



              Judge Cohee held a scheduling hearing on June 16, 2022, at which time the

DHHR, the guardian, and the CASA volunteer reiterated their recommendations that the

child be reunified with her parents. The circuit court declined, over the objections of

counsel, to order reunification at that time.     Instead the court questioned whether

reunification was in the child’s best interest, and whether the DHHR was permitted to

recommend reunification under West Virginia Code section 49-4-605(a)(1) because the

child had allegedly been in “foster care” for fifteen of the last twenty-two months.

Thereafter, the court sua sponte—and without a motion to intervene pending before the

court—appointed counsel for and granted party status to the kinship parents. In so doing,

the court opined that, because the child had been with them for fifteen months, the court

“should give the folks who have been caring for the child counsel and an opportunity to be

heard.” The court also ordered that L.D., the respondent parents, and the kinship parents

undergo a bonding assessment with a clinical psychologist. Immediately thereafter, the

guardian filed the instant petition for writ of mandamus.




       7
         See West Virginia Trial Court Rules 17.02 and 17.03 (permitting transfer of a
matter in a multi-judge circuit upon voluntary recusal of the presiding circuit judge).

                                             6
                              II.    STANDARD OF REVIEW

              This Court’s standard for issuing a writ of mandamus is well-settled. “A writ

of mandamus will not issue unless three elements coexist-(1) a clear legal right in the

petitioner to the relief sought; (2) a legal duty on the part of the respondent to do the thing

which the petitioner seeks to compel; and (3) the absence of another adequate remedy.”

Syl. Pt. 2, State ex rel. Kucera v. City of Wheeling, 153 W. Va. 538, 170 S.E.2d 367 (1969).

With this standard in mind, we proceed to address the instant petition.



                                    III. DISCUSSION

              The guardian seeks a writ of mandamus compelling the circuit court to: (1)

reunify L.D. with the respondent parents; and (2) remove the kinship parents from party

status in these proceedings. To the first point, the guardian argues that the child has a clear

legal right to be returned to her parents where the parents have corrected the conditions

that led to the filing of the abuse and neglect petition. To the second, he argues that the

kinship parents should not have been made parties to this action insofar as they never filed

a motion to intervene and the circuit court lacks authority to sua sponte afford them party

status. The DHHR and the respondent parents join in these arguments. The kinship

parents, however, contend that the child has a deep emotional bond with them, such that

reunification would not be in her best interest, and that the circuit court did not exceed its

authority in making them parties to the action because it is “unreasonable” to expect the

unrepresented kinship parents to have understood the need to file a motion to intervene.



                                              7
Upon review of the parties’ arguments and the applicable law, we agree with the guardian

that the writ should issue.



   A. The circuit court erred in failing to reunify the family.

                The first issue for our consideration is the circuit court’s refusal to reunify

L.D. with the respondent parents. By the court’s own assessment, the respondent parents

successfully completed their improvement periods and did “extremely well” throughout

that process.    In fact, the court even indicated that “we are nearly to the stage of

[reunification] being granted[.]” Despite these acknowledgments, the court refused to

reunify the family and instead further delayed permanency by ordering that the parties

undergo a “bonding assessment.” Having reviewed the court’s order and the transcript of

the June 16, 2022, hearing, we conclude that the court predicated this refusal almost

exclusively on the fact that the child had been in the custody of the DHHR for “just over

fifteen months” at the time of the hearing, such that the DHHR was “required” to move for

termination of parental rights pursuant to West Virginia Code section 49-4-605(a)(1)

(2018). The court’s reliance on that statute is misplaced for several reasons, but the most

significant of which is that the statute is simply inapplicable to the case at bar.



                West Virginia Code section 49-4-605 states, in relevant part:

                (a) Except as provided in subsection (b) of this section, the
                department shall file or join in a petition or otherwise seek a
                ruling in any pending proceeding to terminate parental rights:

                (1) If a child has been in foster care for fifteen of the most
                recent twenty-two months as determined by the earlier of the
                                               8
                date of the first judicial finding that the child is subjected to
                abuse or neglect or the date which is sixty days after the child
                is removed from the home[.]

                       ....

                (b) The department may determine not to file a petition to
                terminate parental rights when:

                       ....

                (2) The department has documented in the case plan made
                available for court review a compelling reason. . .that filing the
                petition would not be in the best interests of the child[.]

Id. As a preliminary matter, we want to make clear that the circuit court’s contention that

the DHHR was “required” to file a petition to terminate parental rights here is incorrect.

While it is true that the DHHR must file or join in a petition to terminate parental rights

when the child has been in foster care for fifteen of the most recent twenty two months, see

syllabus point four, In re C.S., ___ W. Va. ___, 875 S.E.2d 350 (2022),8 the statute provides

three clear exceptions to that obligation, including where the DHHR has identified reasons



       8
           We held in syllabus point four of C.S. that

                [p]ursuant to West Virginia Code § 49-4-605(a)(1) (2018), the
                Department of Health and Human Resources has a duty to file,
                join, or participate in proceedings to terminate parental rights
                when “a child has been in foster care for 15 of the most recent
                22 months as determined by the earlier of the date of the first
                judicial finding that the child is subjected to abuse or neglect
                or the date which is 60 days after the child is removed from the
                home.” West Virginia Code § 49-4-605(a)(1) (2018) does not
                relieve the Department of its burden of proof in abuse and
                neglect cases.

___ W. Va. at ___, 875 S.E.2d at 353.

                                                9
why termination would not be in the child’s best interest. Here, the DHHR identified such

reasons in the case plan, in the court summary, and in arguments to the court when it

recommended reunification of the family.



              Beyond this, even if the DHHR had not identified any reasons for finding

that termination was not in L.D.’s best interest, section 49-4-605 does not apply because

fifteen months had not passed at the time the recommendation to reunify the family was

made. At the June 16, 2022, hearing the circuit court determined that the child had been

with the relative caregivers for fifteen months. Our review, however, reveals this was not

correct. The earliest determination that the child was subject to abuse and neglect was

made on February 5, 2021. The various parties recommended reunification on May 4,

2022. That is, by our calculation, just under the fifteen-month threshold. The delay

between the May 4 hearing and the June 16 hearing cannot be attributed to the respondent

parents. Instead, it is solely attributable to the circuit court due to Judge Redding’s recusal

and transfer of this matter to Judge Cohee. We have made clear that procedural delays of

this kind cannot work to the detriment of the persons seeking custody of the child, in this

case the respondent parents. See In re J.P., 243 W. Va. 394, 844 S.E.2d 165 (2020)

(declining to attribute procedural delays to the party seeking custody). 9




       9
         Given our determination that West Virginia Code section 49-4-605(a)(1) was
inapplicable because the requisite time threshold had not passed, this Court need not reach
the question of whether that statute applies when a child is in a relative or kinship
placement. See, e.g., In re H.W., ___ W. Va. ___, 875 S.E.2d 247 (2022) (Walker, J.,
                                              10
               The only remaining question, then, is whether the circuit court had any

justification in the law for so failing to reunify the family. Our review leads us to conclude

that it did not.



               One of the most fundamental principles of law that this Court has recognized

is that

               [i]n the law concerning custody of minor children, no rule is
               more firmly established than that the right of a natural parent
               to the custody of his or her infant child is paramount to that of
               any other person; it is a fundamental personal liberty protected
               and guaranteed by the Due Process Clauses of the West
               Virginia and United States Constitutions.

Syl. Pt. 1, In re Willis, 157 W. Va. 225, 207 S.E.2d 129 (1973). Of course, we have also

made clear that this right is not absolute, as it is necessarily limited by the parent’s fitness

to care for the child. See Syl. Pt. 2, In re Timber M., 231 W. Va. 44, 743 S.E.2d 352 (2013)

(“‘Although parents have substantial rights that must be protected, the primary goal in

cases involving abuse and neglect, as in all family law matters, must be the health and

welfare of the children.’ Syl. Pt. 3, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996).”).



               Even so, the Legislature and this Court have made clear that abuse and

neglect proceedings are, first and foremost, remedial in nature. This is more than apparent

from the consistent emphasis the Legislature places on “reunification” throughout Chapter



concurring) (analyzing the Legislature’s amendments to Chapter 49 of the West Virginia
Code distinguishing between foster care and kinship placement).

                                              11
49 of the West Virginia Code. See, e.g., W. Va. Code § 49-4-604(a)(2) (“The [permanency]

plan must document efforts to ensure that the child is returned home within approximate

time lines for reunification as set out in the plan.”); Id. § 49-4-604(c) (giving precedence

to reunification and dismissal of the petition in dispositional decisions); Id. § 49-4-

604(c)(6) (requiring findings regarding the DHHR’s efforts to “preserve the family. . .or. .

. to make it possible for the child to safely return home”); Id. § 49-4-604(c)(7)(enumerating

the limited circumstances in which the DHHR is not required to make reasonable efforts

to reunify the family); see also W. Va. R. P. Child Abuse & Neglect Proc. 28(b)(2)

(requiring the case plan to include a description of the DHHR’s efforts to reunify the

family).



              To effectuate this reunification, the court has discretion to grant offending

parents improvement periods, which allows the parents to engage in conduct—including

participation in services provided by the DHHR—geared toward remediation and

reunification. W. Va. Code § 49-4-610 (2015); W. Va. Dept. of Human Serv. v. Peggy F.,

184 W. Va. 60, 64, 399 S.E.2d 460, 464 (1990) (“The improvement period is granted to

allow the parent an opportunity to remedy the existing problems. . .the ultimate goal is

restoration of a stable family environment[.]”). Here, it is undisputed that the respondent

parents successfully completed their respective improvement periods; indeed, they did so

well the circuit court acknowledged that they had excelled in their efforts. Moreover, there

are no facts indicating that the respondent parents engaged in other behaviors that would

preclude reunification. While we have long recognized that “judgment regarding the

                                             12
success of an improvement period is within the court’s discretion regardless of whether or

not the individual has completed all suggestions or goals set forth in the family case plans,”

In Interest of Carlita B., 185 W. Va. 613, 626, 408 S.E.2d 365, 378 (1991), the circuit court

was unable to identify any aspect of the improvement period in which the parents failed to

succeed. Accordingly, there is no evidentiary basis supporting the court’s denial of

reunification at the time of either the May 4, 2022, hearing or the June 16, 2022, hearing.10



              Based on the foregoing, we grant the requested writ of mandamus and order

the circuit court to reunify L.D. with the respondent parents. Consideration may be given

to the need for a gradual transition in accordance with the Court’s holding in In re Hunter

H., 227 W. Va. 699, 715 S.E.2d 397 (2011), but we note that the gradual transition already




       10
          To the extent the circuit court asserted that a bond may have formed between L.D.
and the kinship parents, that bond alone is not sufficient to prevent reunification with the
natural parents who have a constitutional interest in parenting their child. See J.P., 243 W.
Va. 394, 844 S.E.2d 165 (reversing placement of a child with foster parents with whom he
had bonded instead of with paternal grandfather for whom there was a statutory
preference). That said, we recognize that a child may develop a significant bond with the
persons with whom they are placed, as that is the natural course of early childhood
development. The Legislature is also cognizant of that fact and has created a mechanism
to protect the child’s interests in that regard while also allowing for reunification with the
natural parents. See W. Va. Code § 49-2-126(a)(11) (2022) (contemplating that a child has
a right to continued contact with previous caregivers); see also Syl. Pt. 11, In re Jonathan
G., 198 W. Va. 716, 482 S.E.2d 893 (1996) (“A child has a right to continued association
with individuals with whom he has formed a close emotional bond, including foster
parents, provided that a determination is made that such continued contact is in the best
interests of the child.”).

                                             13
began prior to the May 4, 2022, hearing, and therefore the process should be expedited as

much as practicable to prevent further delays which are harmful to the child.



  B. The circuit court exceeded its authority in joining the kinship parents as parties
absent a motion to intervene.

              The remaining issue for this Court’s consideration is the circuit court’s sua

sponte joinder of the kinship parents as parties to this action. While it is not entirely clear

upon what authority the circuit court acted, we presume the court sought to add the kinship

parents as intervenors under West Virginia Code section 49-4-601(h) (2022). As discussed

below, this was error on the court’s part.



              Before we delve into the analysis of this issue, it bears repeating that the

kinship parents never filed a motion to intervene in the proceedings below. While this

Court has acknowledged that “the West Virginia Rules of Civil Procedure regarding

intervention generally do not apply to abuse and neglect proceedings under Chapter 49[,]”

the rules are instructive in our analysis. State ex rel. C.H. v. Faircloth, 240 W. Va. 729,

736 n.12, 815 S.E.2d 540, 547 n.12 (2018). In that regard, what is clear from the West

Virginia Rules of Civil Procedure is that no party may intervene—whether permissively or

as of right—unless they do so “upon timely application,” meaning by filing a motion. W.

Va. R. Civ. P. 24. The only scenario in the civil context in which the court may add a party

sua sponte is via joinder, which requires either: (1) that complete relief cannot be accorded

amongst the existing parties in that person’s absence; or (2) that the person to be joined


                                              14
claims an interest relating to the subject of the action that would be impeded if the person

were not joined or would result in inconsistent obligations for the existing parties. Id. at

Rule 19.



               There is no direct counterpart to mandatory joinder in the abuse and neglect

context, and the closest corollary is found in West Virginia Code section 49-4-601(b),

which sets out the list of persons who must be named in the abuse and neglect petition.

Aside from the children, that list is limited to “each parent, guardian, custodian, other

person standing in loco parentis of or to the child allegedly neglected or abused[.]” Id. The

language of the statute makes clear that those are persons who had custody of the child

prior to the filing of the petition, because it further requires allegations in the petition as to

whether those persons have abused or neglected the child. Id.



               Notably absent from that list of persons who are required to be made parties

are foster parents, kinship parents, relative caregivers, and pre-adoptive parents. Rather,

those persons are statutorily afforded a different status in abuse and neglect proceedings.

West Virginia Code section 49-4-601(h) states that

               [i]n any proceeding pursuant to this article, the party or parties
               having custodial or other parental rights or responsibilities to
               the child shall be afforded a meaningful opportunity to be
               heard, including the opportunity to testify and to present and
               cross-examine witnesses. Foster parents, pre-adoptive parents,
               and relative caregivers shall also have a meaningful
               opportunity to be heard.

Id. This Court has explained that this statute creates a two-tiered framework:

                                               15
               Parties having “custodial or other parental rights or
               responsibilities” are entitled to both “a meaningful opportunity
               to be heard” and “the opportunity to testify and to present and
               cross-examine witnesses.” In contrast, however, “[f]oster
               parents, preadoptive parents, and relative caregivers” are only
               granted the right to a “meaningful opportunity to be heard.”
               Moreover, for purposes of this statute, the term “custodial”
               refers to a person who became a child’s custodian “prior to the
               initiation of the abuse and neglect proceedings[.]”

State ex rel. H.S. v. Beane, 240 W. Va. 643, 647, 814 S.E.2d 660, 664 (2018) (internal

citations omitted). In short, those persons enumerated in section 49-4-601(h) have certain

rights, but are not mandatory parties to the abuse and neglect petition.



               Even so, we have explained that those persons may become parties by filing

motions to intervene in the proceedings. Specifically, we have held that

               [f]oster parents, pre-adoptive parents, or relative caregivers
               who occupy only their statutory role as individuals entitled to
               a meaningful opportunity to be heard pursuant to West Virginia
               Code § 49-4-601(h) (2015) are subject to discretionary
               limitations on the level and type of participation as determined
               by the circuit court. Foster parents who have been granted the
               right to intervene are entitled to all the rights and
               responsibilities of any other party to the action.

C.H., 240 W. Va. at 732, 815 S.E.2d at 542, syl. pt. 4, in part. Moreover, “[f]oster parents

are entitled to intervention as a matter of right when the time limitations contained in West

Virginia Code § 49-4-605([a]) (2017) and/or West Virginia Code § 49-4-610(9) (2015) are

implicated, suggesting that termination of parental rights is imminent and/or statutorily

required.” Id., syl. pt. 7.




                                             16
              As explained supra, M.C. and S.C. are not foster parents; they are kinship

parents or relative caregivers. As kinship parents, they were not entitled to intervene as a

matter of right under syllabus point seven of C.H.. 240 W. Va. at 732, 815 S.E.2d at 542.

Had they filed a motion to intervene—which they did not—the intervention would have

been permissive and within the discretion of the circuit court. In the absence of a motion,

however, there was no mechanism by which the court could grant them intervenor status,

and we conclude that the circuit court erred by sua sponte elevating the kinship parents to

party status in the proceedings below. 11 Accordingly, we grant the writ of mandamus and

order the circuit court to remove M.C. and S.C. from party status in these proceedings.



                                   IV. CONCLUSION

              For all the foregoing reasons, we conclude that the minor child, L.D., and her

parents have a clear legal right to reunification, and there is no other adequate remedy

available. Moreover, the circuit court has a clear legal duty to order that reunification. See

State ex rel. Kucera, 153 W. Va. at 539, 170 S.E.2d at 367, Syl. Pt. 2. Accordingly, we

grant the guardian’s requested writ of mandamus and order that the circuit court commence

the reunification between the child and her parents immediately upon remand. That

process is to be expedited as much as is practicable, giving due regard to the possible need




       11
          Because we find that the kinship parents should have never been made parties to
this action, it is equally clear that they should not have been appointed counsel. W. Va.
Code § 49-4-601(f)(8) (permitting sua sponte appointment of counsel to “any
unrepresented party”)(emphasis added).

                                             17
for a gradual transition period for the child from the kinship parents’ home to the

respondent parents’ homes. Further, we conclude that the circuit court did not have

authority to sua sponte join the kinship parents as parties to this action. For that reason,

we direct that the circuit court remove the kinship parents’ party status in these

proceedings.    The Clerk is hereby directed to issue the mandate of the Court

contemporaneously with this opinion.



                                                                             Writ Granted.




                                            18